JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed May 14, 2010, be affirmed. The court properly dismissed the case for lack of subject matter jurisdiction, as the parties are not diverse, the case presents no federal question, and the district court may not review decisions of other courts. See, e.g., 28 U.S.C. §§ 1331 and 1332.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.